Citation Nr: 9913050	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-28 310	)	DATE
	)
	)                             

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served honorably on active duty from February 
1966 to February 1969.  He served in Vietnam and his 
decorations include the National Defense Service Medal, Two 
Overseas Service Bars, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for PTSD.  

During the pendency of this appeal, the veteran relocated to 
Tennessee, and the Nashville RO has jurisdiction over the 
instant claim.  The Nashville RO apparently reopened the 
veteran's claim for service connection for PTSD, and the 
claim was adjudicated on its merits in the August 1998 
Supplemental Statement of the Case.  


FINDING OF FACT

The available evidence does not indicate that the veteran 
participated in combat during his active duty in Vietnam; nor 
do the available service records (to include a USASCRUR 
report) corroborate or verify his contentions regarding 
claimed in-service stressors.  


CONCLUSION OF LAW

The preponderance of the evidence is against a finding that 
PTSD was incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical Evidence

Service medical records are negative for treatment, 
complaints, or diagnoses relative to psychiatric disorders or 
mental health problems.  The report of the veteran's December 
1968 separation examination shows that he was psychiatrically 
evaluated as normal.  

Service personnel records show that the veteran served in 
Vietnam between August 1967 and August 1968, and that he was 
a member of the 160th Signal Brigade.  Additional personnel 
records show that he participated in Counter Offensive, Phase 
III; the DD 214 shows that the veteran's specialty title was 
Communications Center Specialist.  He was stationed as a 
telephone and telegraph operator at headquarters and the area 
command center company.  His decorations include the National 
Defense Service Medal, Two Overseas Service Bars, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  There is no 
indication that he received any medals indicative of combat 
service or injury.  

A February 1977 VA clinical record shows that the veteran was 
admitted to the Day Hospital program in January 1977 for 
outpatient group psychotherapy because of marital problems, 
alcohol abuse, and itching and stomach discomfort.  An 
initial diagnosis of marital dysfunction was given.

A VA hospital summary shows that the veteran was hospitalized 
from June 3, 1977, to August 26, 1977, for detoxification and 
treatment of habitual excessive alcohol abuse.  It was noted 
that he had been drinking alcohol daily since entering the 
service. 

Private post-service treatment records show that the veteran 
was hospitalized between November 19, 1981, and December 2, 
1981.  The discharge summary shows final diagnoses of 
dysthymic disorder, alcohol dependence in remission, and 
passive-aggressive personality with schizoid features.  
During his hospitalization, daily mental status examinations 
revealed a man who was chronically depressed with very poor 
self esteem and chronic anxiety.  

A May 1984 VA clinical record shows that the veteran had 
recently undergone 3 weeks of treatment for anxiety and 
depression, and it had been suggested that he seek alcohol 
treatment.  The veteran reported that he began drinking 
heavily while stationed in Vietnam, and he had continued 
drinking since then.  He also admitted that he had smoked pot 
fairly frequently several years before and he used speed 
occasionally.  It was noted that the veteran had been 
hospitalized previously in 1978 in another drug program for 
90 days; however, he began drinking again almost immediately 
following the program.  Diagnostic impressions included 
alcohol dependence; differential diagnoses:  major affective 
disorder vs. dysthymia; and rule out PTSD.  

A June 1984 VA discharge summary shows that the veteran had 
been hospitalized between April 24, 1984, and June 20, 1984, 
for treatment of alcohol dependence.  It was noted that he 
had symptoms of depression, decreased appetite, and decreased 
nighttime activity.  The report indicates that the veteran 
appeared to have gained minimal insight into his need to 
maintain sobriety, and the prognosis for sobriety was poor.  

A December 1986 VA hospital report shows that the veteran had 
recently been arrested for driving while intoxicated.  A past 
history of ethanol abuse since 1968 was given, and it was 
noted that he was currently drinking one pint of hard liquor 
per day.  He was referred to the outpatient psychiatry clinic 
for psychotherapy.  
 
In April 1987, the veteran was afforded a VA compensation and 
pension examination with regard to a claim for service 
connection for anxiety.  The veteran indicated his belief 
that he started to have a nervous stomach while participating 
in advanced individual training.  He also described a sense 
of impending doom which became more pronounced when he went 
to Vietnam. On mental status examination, the veteran 
reported being depressed for the past two years or so, and he 
described crying spells and feelings of insecurity, 
inferiority, and guilt.  The report shows the following 
diagnoses:  Axis I, (a) generalized anxiety disorder with 
panic attacks by history, and (b) dysthymic disorder; Axis 
II, no diagnosis; and Axis III, duodenal ulcer.  

In August 1987, the veteran was briefly hospitalized with 
diagnoses of drug overdose (benzodiazepine), alcohol 
dependence, and cocaine dependence. 

Pursuant to a September 1987 rating action, service 
connection was denied for anxiety.  

Between September 3, 1987, and September 24, 1987, the 
veteran was hospitalized at a VA facility for treatment of 
drug abuse and alcohol dependence.  It was noted that he was 
admitted to the alcohol rehabilitation ward because of 
excessive intake of alcoholic beverages of about 15 years 
duration, alcohol-induced episodes of amnesia for the last 2 
years, a history of drug abuse of about 20 years duration, 
and an inability to stop or control drinking or using street 
drugs by himself.  During his hospital course, he was seen in 
individual counseling, group psychotherapy, alcoholics 
anonymous meetings, and educational seminars and films on 
chronic alcoholism.  

Between January 29, 1988, and February 19, 1988, the veteran 
was hospitalized by VA for treatment of cocaine dependence 
which included detoxification.  

VA treatment records show that between April 2, 1988 and 
January 20, 1989, the veteran was followed by VA for 
rehabilitation for substance abuse, cocaine.  The veteran had 
an irregular discharge after deciding that he no longer 
needed treatment in the DDTC program.  He was advised that he 
was leaving the program against medical advice.  

VA treatment records show that the veteran was hospitalized 
at the VAMC in North Chicago, Illinois, from May 13, 1994, to 
June 20, 1994, for detoxification and treatment of diagnoses 
which included poly substance dependence; past history of 
positive intravenous drug abuse, and PTSD.  With regard to 
family history, it was noted that the veteran was raised by 
his grandmother until the age of 12, when his mother (who was 
25 at the time) came into his life.  According to the 
discharge summary, the veteran had long standing signs and 
symptoms of an active dysfunction object relations 
disturbance, related to self-disorder from early life and 
some developmental problems.  He also had signs and symptoms 
of PTSD that supported his substance abuse.  

Following the hospitalization which ended in June 1994, the 
veteran was again hospitalized between August 15, 1994, and 
November 10, 1994, in a Stress Disorder Treatment Unit where 
he underwent intensive inpatient treatment of PTSD.  

Progress notes recount several Vietnam traumas as described 
by the veteran, including an incident in which he watched a 
12 year old boy get shot in the head by a GI for no apparent 
reason.  According to the veteran, the boy had approached 
their jeep to offer marijuana for sale, and one of the 
soldiers sitting in the front proceeded to shoot the boy at 
almost point blank range.  The veteran described fear, shock, 
and horror with regard to this situation, as well as guilt 
for being unable to intervene in the situation.  Upon 
returning to the base, he discovered that he had fragments of 
the boys skin, skull, and blood on his body.  In addition, he 
was afraid not only of the perpetrator of the incident but of 
negative consequences that might befall him for his proximity 
to the scene.  

The veteran also recalled that when the Tet Offensive began 
he had been in-country for several months and he thought he'd 
adjusted to Vietnam fairly well as Long Binh (where he was 
stationed) was supposed to be one of the safest spots in 
Vietnam.  When the Tet Offensive began, the war intensified 
and his experience shifted dramatically from that of a 
teletype operator and communications specialist to being in 
the midst of shelling, small arms fire, and the danger of 
being overrun.  He described a situation from Long Binh of 
being placed on alert from green to yellow, and he was 
without a weapon of any kind or a weapon that he had been 
trained on.  He described one of the most miserable nights of 
his life as an occasion in which he ended up on a bunker and 
heard the incoming artillery fire.  

According to the veteran, he "lost it" three days into the 
Tet Offensive and he went slightly berserk, throwing things 
around the hooch until someone decided to send him to a 
psychiatrist.  When sent to the hospital in a jeep, he saw 
ravages and victims of war in the form of American and VC 
dead and wounded laying along the side of the highway to the 
hospital.  He also saw injured American and VC soldiers at 
the hospital and he described a constant swell of wounded and 
dead in and out of a heliport.  After an interview with a 
therapist, he returned to the company and proceeded to get 
drunk, and it was noted that this initiated the veteran's 
intense dependence on alcohol beyond the recreational level 
while in Vietnam.  Thereafter, his use of alcohol and drugs 
escalated and he began volunteering for more risky maneuvers, 
including providing security on convoys.  The veteran 
recalled seeing equipment and bodies strewn upon and along 
the side of Highway 1 on the way to Saigon.  

The hospital summary refers to additional traumas described 
by the veteran, including being almost asleep in a bunker 
when an ammo dump was blown up nearby, his grandmother's 
death while he was in Vietnam, and the assassination of 
Martin Luther King, Jr.

According to the progress notes, PTSD symptoms included 
preoccupation with war events, dreams, nightmares, and 
flashbacks; intrusive thoughts, feelings of guilt, 
frustration, and anger; persistent avoidance of stimuli 
associated with trauma, including feelings of detachment, 
hopelessness; avoidance of emotions related to his traumatic 
history; and counter-phobic aggressive behavior in response 
to situations where he felt like someone was being 
victimized.  The treatment records also show that the 
veteran's post-service employment had been characterized by 
absenteeism, problems with authority, behavior problems, and 
relapses of his substance abuse.  

In December 1996, the veteran was again hospitalized by VA 
for treatment of depression and a substance abuse (drugs and 
alcohol) problem.  He was thereafter referred to the Stress 
Disorder Treatment Unit for complaints of PTSD problems 
including nightmares, flashbacks, intrusive thoughts of 
Vietnam, increased profuse perspiration, anxiety attacks, 
loss of appetite, sleep problems, and depression with no 
suicidal or homicidal ideations or plans.  Additional 
problems included social isolation, poor family 
relationships, and increased use of alcohol and drugs to 
self-medicate.  During his hospital course, he underwent 
individual and group psychotherapy and treatment with 
medications. 

The hospital summary shows an Axis I diagnosis of PTSD, 
chronic, and substance abuse.  The Axis II diagnosis was 
deferred, and Axis III diagnoses included Crohn's disease, 
peptic ulcer disease, chronic back pain, tinea pedis, and 
positive hepatitis B and C.  An Axis IV diagnosis of 4 was 
given, and with regard to Axis V, a Global Assessment of 
Functioning (GAF) score of 41/50 was assigned.  

Between April 1997 and July 1997, the veteran was 
hospitalized in the Domiciliary at the VAMC, Knoxville, Iowa, 
for treatment of diagnoses which included cocaine dependence, 
PTSD, and depression not otherwise specified.  He 
participated in various programs focused on addiction 
recovery.  An April 1997 progress note indicates that it was 
noteworthy that during the current treatment episode, the 
veteran had admitted that he was the person who shot the 
Vietnamese boy approaching the jeep occupied by himself and 
three other GIs.  According to this report, the veteran 
indicated that he had reacted to the child approaching the 
jeep with an offer to sell marijuana by shooting at him and 
killing him with a shot to the head.  He stated that he 
continued to have nightmares and intrusive thoughts of the 
event.  

The record includes lay statements from the veteran's mother, 
his ex-wife, and a childhood friend.  The veteran's mother 
stated that her son had been having medical and mental 
problems since coming out of the service, and his nerves had 
gotten worse year by year, with bad mood swings, a short 
temper, and crying.  The veteran's ex-wife stated that when 
they were married, he would at times have mood swings and for 
no reason at all he could detach himself from her and the 
kids for weeks at a time  If they tried to reach him, he 
would react with violence, screaming, and cursing.  The 
veteran's childhood friend stated that since his term in 
service, the veteran had not been keeping up his part of 
their close friendship.  The friend indicated that the 
veteran was forgetful, absent-minded, and could be talking 
and actually forget what he was talking about.  It was also 
noted that the veteran becomes depressed when talking about 
events in Vietnam, and the veteran will not talk about 
Vietnam while sober.   

In developing the veteran's claim, the RO requested that he 
provide information regarding his Vietnam service and any 
stressors he may have experienced.  The veteran responded 
that he saw wounded, dead, and dying comrades and enemies.  
He saw VC stomped, hit, flipped out of the litter onto the 
ground, and kicked.  He also stated that during his Vietnam 
service, a close friend named [redacted] was killed by a sergeant 
who was sent to retrieve him after he had gone A.W.O.L. and 
was living in Saigon.  The veteran indicated that he had 
wanted to demand information about this incident, and that it 
occurred at the time of the assassination of Dr. Martin 
Luther King when racial tensions were very high.  The veteran 
also indicated that he was assigned guard duty on several 
occasions on the perimeter, and there was a mortar attack in 
the area of a guard tower.  He also stated that he 
volunteered for guard duty on several occasions for a convoy 
to Bear Kat and Saigon.  

The veteran also indicated that he was subjected to mortar 
and rocket attacks on a daily basis mostly on the perimeter.  
According to the veteran, he was subjected to sniper fire 
while serving on convoy duty, and the fire was not returned 
as they did not know where the sniper shot from.  The veteran 
also reiterated his contentions about seeing a 12 year old 
boy get shot in the head by another GI.  He again recalled 
that about three days into Tet, he went slightly berserk and 
was taken for Mental Health treatment, at which time he saw 
American GI's and VC soldiers who were injured.  The veteran 
asserted that after the initial period of fear and the 
unfamiliar intenseness of war being very close at hand, he 
began to accept the fact that he might not make it home.  

In December 1997, the veteran was afforded a VA psychiatric 
examination.  The report shows that he complained of 
nightmares and an inability to be close to anyone without 
fear.  He acknowledged that substance abuse has been the 
story of his life for thirty years, and he admitted to using 
illicit drugs and alcohol recently and that he was spending 
much of his time trying to stay sober.  He also complained of 
startle response on hearing loud noises, intense memories of 
Vietnam created by sounds, avoidance of people, and an 
overall depressed mood.  

It was noted that he had received two significant periods of 
inpatient treatment in Chicago and in Iowa recently, and that 
while these and other hospitalizations had mentioned PTSD, 
poly substance abuse had always been a prominent diagnosis.  
On mental status examination, he appeared slightly lethargic 
and dysphoric.  When describing the traumatic events, he gave 
equal emphasis to the death of the child as well as being 
subjected to various involuntary sexual activities, which he 
found both somewhat frightening and enjoyable.  He said that 
his first few months in Vietnam were like "rest and 
relaxation," and that while there he drank and used drugs 
heavily.   

It was the examiner's assessment that the veteran reported 
some typical symptoms of PTSD, and the picture was obscured 
by substance abuse which seemed to have begun before the 
development of active PTSD symptoms.  Memory and intellect 
were not formally tested as he appeared to be under the 
influence of sedating medication or drugs.  It was also noted 
that his claim was previously denied because of lack of 
verifiability of stressors, which the examiner recognized as 
an issue which cannot be addressed on a clinical basis.  In 
view of the reported symptoms and the earlier diagnosis of 
PTSD by various clinicians, that diagnosis was maintained, 
and the examiner indicated that substance abuse appeared to 
be a more prominent problem.

The report shows the following diagnoses:  Axis I, poly 
substance dependence, reportedly in brief remission and PTSD; 
Axis II, deferred (with many factors suggesting mal adaptive 
personality traits but without sufficient evidence to make a 
confirmed diagnosis); Axis III, Crohn's disease, by history; 
Axis IV, currently severe and previously extreme as reported 
by the veteran; and Axis V, a GAF o 45 with serious symptoms 
and serious impairment of social and occupational 
functioning.  It was the examiner's opinion that due to his 
history, he was unlikely to manage funds in his own best 
interest.  

In developing the veteran's appeal, the RO contacted the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) for verification of the stressors claimed 
by the veteran.   The February 1998 USASCRUR report indicates 
that the veteran's unit was stationed at Long Binh while he 
was in Vietnam, and the Long Binh Post was attacked during 
the Tet Offensive and on numerous occasions during the 
veteran's Vietnam tour.  It was further noted that the 
veteran's unit of assignment while in Vietnam (the 160th 
Signal Group) was responsible for the defense of a portion of 
the Long Binh Post perimeter.  As Long Binh was the main base 
area location for the 160th Signal Group, it was very likely 
that the veteran performed perimeter guard duty.  

With respect to the veteran's claim that his friend "[redacted]" 
was killed during his Vietnam tour, the report indicates that 
many individuals with the name of [redacted] were killed during 
that time period and verification would require a full name, 
unit designation, and a specific date.  The USASCRUR could 
not confirm that the veteran assisted with casualties or was 
a security guard with convoys, and it could not be documented 
that the veteran witnessed the shooting of a young Vietnamese 
boy.  

Along with its report, the USASCRUR submitted an extract of a 
1968 Tet Offensive Report submitted by the 1st Signal 
Brigade, as well as an extract from an Operational Lessons 
Learned (OR-LL) report submitted by the 160th Signal Group 
for the period of February 1-April 30, 1968.  The Tet 
Offensive report extract shows that the major activities of 
the offensive took place between January 31 and February 3, 
1968, and additional enemy activity continued for several 
weeks.  During this time, casualties exceeded any comparable 
period in Brigade history as well as the totals for the 
entire year in 1967.  It was noted that the first indication 
of increased enemy activity occurred on January 31 when a 
yellow alert was sounded on Long Binh Post.  

On February 18, Long Binh Post again went on yellow alert and 
a flood of enemy activity reports indicated a well 
coordinated country-wide attack.  Two pads at the Long Binh 
ammunition dump were blown up during the early morning hours, 
and the Tan Son Phut Air Base came under fire.  Various 
additional sites came under intense attacks.  After the 
attacks on February 18, enemy activity in most areas of the 
country decreased once again, but harassing attacks were 
frequent enough to keep most compounds constantly on some 
degree of alert.  

The OR-LL report for the 160th Signal Group shows that the 
Group Commander was a Sector Commander of one of the four 
major subdivisions of Long Binh Post (LBP) for ground defense 
planning and control.  The 160th Signal Group covered an area 
of approximately 5 square miles and included responsibility 
for manning 39 defensive bunkers and numerous hasty 
positions.  

Recent treatment records show that in May 1998, the veteran 
was brought to a VA hospital on an emergency basis after 
being found by relatives having passed out with an empty 
bottle of Doxepin and 2 large bottles of alcohol nearby.  
Diagnostic impressions included tricyclic overdose, alcohol 
abuse, history of depression with probably suicide attempt, 
and history of cocaine abuse.  He was thereafter admitted to 
the psych unit.  Discharge diagnoses included PTSD secondary 
to Vietnam experiences, cocaine abuse, and substance related 
mood disorder.  

The record includes an August 1998 statement from a VA staff 
psychiatrist at the VAMC in Memphis, Tennessee.  The 
psychiatrist indicated that the veteran was under his care 
for a diagnosis of PTSD with the following symptoms:  
depression, sadness, intrusive thoughts, nightmares, and 
panic and anxiety attack.  According to the psychiatrist, 
these symptoms were 80 to 90 percent related to events that 
happened in Vietnam, and the death and events surrounding a 
young Vietnamese boy.  The physician noted that the veteran 
also stated that he had been dealing with this nightmare for 
over 30 years.  Additional symptoms included seeing and 
smelling dead, dying men, and seeing body parts stacked up 
near the hospital.  

The record also includes an August 1998 statement from the 
Assistant Chief of the Psychiatry Service at the Memphis 
VAMC.  This physician stated that the veteran had been 
admitted to the psychiatry service on three different 
occasions for PTSD, secondary to Vietnam experiences.  The 
veteran reported having been exposed to many traumatic events 
in Vietnam regarding death and dying.  Following his most 
recent admission, in May 1998, he was referred to the PTSD 
clinical team and he had continued to receive treatment for 
substance abuse.  In this physicians' view, the veteran's 
PTSD symptomatology had resulted in severe impairment from a 
social aspect and also had caused a severe industrial 
handicap.  In summary, the physician indicated that the 
veteran suffered from severe PTSD which was a chronic 
condition that was expected to be with him throughout his 
life.  Overall, his prognosis is poor.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1996). According to Cohen v. Brown, 10 Vet. App. 
128 (1997), there are three requirements for a well grounded 
claim for service connection for PTSD: 1) a clear diagnosis 
of PTSD; 2) in-service incurrence of a stressor; and 3) a 
causal nexus between the symptomatology and the stressor.  A 
clear diagnosis means an unequivocal diagnosis of PTSD.

Having carefully reviewed the evidence of record, the Board 
has concluded that the preponderance of the evidence weighs 
against a grant of service connection for PTSD.  
Specifically, a grant of service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  In the Board's view, the 
evidence currently available in the record does not provide 
sufficient corroboration or verification which places the 
veteran as a participant or witness to atrocities as he 
reports or the occurrence of other claimed in-service 
stressors or combat service which could support a grant of 
service connection for PTSD.   

With regard to participation in combat, the record does not 
show that the veteran received any badges, medals, 
decorations, or other recognition whatsoever indicative of 
combat service.  His primary military occupation 
(Communications Center Specialist, with a corresponding 
civilian occupation of teletype operator), an assignment to a 
headquarters unit and command center company, is not 
indicative of training or service in an actual combat 
capacity.  There is no indication that the veteran ever 
received any wounds or injuries while he was stationed in 
Vietnam, and the USASCRUR report noted that the veteran was 
not listed on available U.S. Army casualty data.  Although 
the USASCRUR report is consistent with the veteran's 
contentions as to his general physical location during the 
Tet Offensive and to the effect that ammunitions dumps 
exploded during that attack, the report does not provide 
verification that the veteran was in active combat at any 
time during his service, and there is no evidence that he was 
in close proximity to sniper fire or other combat activities 
while participating in unverified guard duty or accompanying 
convoys, as he has claimed.  

For these reasons, the Board is unable to conclude that the 
veteran was "engaged in combat" during his tour of duty in 
Vietnam.  As such, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of a stressor.  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  See also Swann v. Brown, 5 Vet. App. 229 (1993); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, 
however, such corroboration is not found in the service 
records, as various stressors claimed by the veteran, to 
include that he witnessed a Vietnamese boy being shot to 
death (and his assertion on one occasion that he was the one 
who shot the boy) and the death of a friend named "[redacted]," 
could not be verified by the USASCRUR.  Furthermore, while 
the veteran contends that he was taken to a hospital for 
psychiatric treatment during the Tet Offensive at the end of 
January-beginning of February 1968; there is no documentation 
of such treatment in the service medical records.  

While the record contains a number of diagnoses of PTSD, the 
Board is not bound to accept the appellant's uncorroborated 
account of his Vietnam experiences or the opinions of 
physicians that PTSD was precipitated by the alleged wartime 
experiences where those diagnoses and opinions necessarily 
relied on history as related by the appellant. Swann, supra. 
at 233.  It appears that the available diagnoses were based 
on history provided by the veteran, as the claimed stressors 
were not and could not be verified.  

Parenthetically, the Board notes that the documented 
diagnoses of PTSD were not rendered until over 10 years 
following the veteran's discharge from military service, and 
these diagnoses were made during the course of the veteran's 
treatment for longstanding and continuous addiction to 
alcohol and illegal drugs.  Furthermore, the December 1997 VA 
examiner equivocated the PTSD diagnoses by noting that while 
the veteran reported some typical symptoms of PTSD, the 
picture was obscured by substance abuse. 

For the reasons stated above, the Board has concluded that 
the evidence fails to verify or corroborate in-service 
stressors sufficient to establish the manifestation of a 
service-related PTSD.  As such, the Board must find that the 
preponderance of the evidence weighs against a grant of 
service connection for PTSD in accordance with the regulatory 
provisions of 38 C.F.R. § 3.304(f) and the Court's holding in 
Cohen, supra.  Accordingly, the veteran's claim for service 
connection for PTSD is denied.  


ORDER

Service connection is denied for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

